Citation Nr: 1523983	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-31 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for high cholesterol.

2. Entitlement to service connection for gastroesophageal reflux disease (GERD). 

3. Entitlement to service connection for a left knee condition.

4. Entitlement to service connection for a right knee condition.

5. Entitlement to service connection for a neck condition. 

6. Entitlement to service connection for hypertensive vascular disease (hypertension).

7. Entitlement to service connection for bilateral hearing loss.

8. Entitlement to service connection for a right shoulder condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D.T., his wife


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 8, 1984 to November 13, 1984.  From March 1984 to September 2008, he also served in the New Jersey Army National Guard and the United States Army Reserve, including, the Active Guard Reserve with multiple periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction of the claims file is currently with the RO in New Orleans, Louisiana.    

In January 2015, the Veteran testified at a video conference hearing held before the undersigned.  A transcript of the hearing testimony is in the claims file.  Subsequent to the hearing, he submitted additional evidence regarding his appeal.  Waiver of RO review of this evidence was requested.  See 38 C.F.R. § 20.1304 (2014).

The issues of entitlement to service connection for diabetes mellitus and entitlement to service connection for bilateral peripheral neuropathy of the upper and lower extremities have been raised by the record in a December 4, 2009 application for benefits, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for a left knee condition, a right knee condition, a neck condition, hypertension, bilateral hearing loss, and a right shoulder condition are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. At the time of his Board hearing in January 2015, the Veteran withdrew his appeal with respect to the issue of entitlement to service connection for high cholesterol.

2. On July 13, 1997, the Veteran was diagnosed with gastroenteritis during a period of INACDUTRA. 

3. The Veteran's currently diagnosed GERD has not been is not shown to be due to the Veteran's active service or an event or incident of any period of ACDUTRA.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal by the Veteran have been met with respect to the claim for service connection for high cholesterol.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2. The Veteran's GERD is not due to disease or injury that was incurred in or aggravated during active service or a period of ACDUTRA and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Service Connection for High Cholesterol

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Appeals must be withdrawn in writing except for appeals withdrawn on the record at a hearing.  Id. 

At the time of the Veteran's hearing before the Board in January 2015, the Veteran stated that he wished to withdraw his appeal for entitlement to service connection for high cholesterol.  Accordingly, the Board does not have jurisdiction to review the appeal of the denial of this claim, and the appeal is dismissed.

Service Connection for GERD

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection also may be granted for any disease diagnosed after discharge, when all the evidence establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a), (d). 

In addition, certain chronic disabilities are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  However, GERD is not listed as a chronic disease under 38 C.F.R. § 3.309, and therefore the provisions of 38 C.F.R. § 3.303(b) are not applicable in this case.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran contends that service connection for GERD is warranted as he believes he was on active duty at the time that the condition was incurred.  Unfortunately, the record reports that the Veteran was serving a period of INACDUTRA at the time that the Veteran contends that his condition manifested.  The Board notes that GERD or gastroesophageal reflux disease is a disease and cannot be granted for service connection if it was incurred during a period of INACDUTRA.

During his Board hearing, the Veteran's had the following discussion with his representative:

Representative: Can you tell us when you first started experiencing an issue with your acid reflux or your stomach? 

Veteran: It happened we were having family day in New Orleans and ate some bad food.  I think it was food poisoning and it's been a while back but that's what it was, food poisoning that I had there. 

Representative: So that's when you started first started having a problem with your stomach? 

Veteran: Right. 

Representative: Okay. Prior to that you had never experienced any type of stomach issues? 

Veteran: No none whatsoever.

The Veteran contends that his GERD had its onset during this period and has persistent to the present.  A "Statement of Medical Examination and Duty Status" has been associated with the claims file from July 14, 1997.  The statement reports that the Veteran with eating at family day with his reserve unit and he developed acute abdominal cramps, pain, and diarrhea.  The report indicated a diagnosis of gastroenteritis, which was listed as a disease, and stated that the Veteran was on inactive duty for training at the time he contracted the disease.  

A medical opinion was provided by the Veteran's primary care physician, dated April 16, 2015, which opined, in pertinent part, that the Veteran's GERD was at least as likely as not caused by his military service.  The physician reported that he had reviewed the Veteran's service records and treatment reports.  

The Veteran's service treatment records indicate that the Veteran had symptoms of acid reflux during a period of annual training ACDUTRA in June 2007.  Another record of medical care from the same date indicates that the Veteran had a slight fever, but only assessed high blood pressure and inflammation of the knee joints.    

The Board must weigh the credibility of probative value of the competent evidence, accounting for evidence which it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the appellant.  Washington v. Nicholson, 19 Vet. App. 362, 366-67 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Equal weight will not be accorded to each piece of evidence contained in the record, as not every item of evidence has the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, at 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Upon review of the evidence of record, the Board finds that the Veteran's GERD is not due to disease or injury that was incurred in or aggravated during any period of active duty service or any period of ACDUTRA.  The Board finds particularly probative the Veteran's lay statements regarding when he developed his symptoms related to his GERD and the information obtained from the "Statement of Medical Examination and Duty Status."  The Veteran provided testimony that the symptoms from his condition began while he was participating in family day and he ate some bad food.  He reported that he believed that this incident should have been documented in his service medical records and that he had suffered from symptoms of GERD since that time.  The Veteran's treatment records support that the Veteran had symptoms of abdominal cramps and diarrhea after eating on family day, but the physician noted that the Veteran's condition was a disease and that it was incurred during a period of INACDUTRA.  As noted above, service connection can only be granted for a disability incurred or aggravated by an injury during a period of INACDUTRA and is not available for a disease incurred during a period of INACDUTRA.  See 38 C.F.R. § 3.6(a), (d). 

The probative evidence of record does not support the conclusion that the Veteran's GERD was incurred in or aggravated during any other period of active service.  With regard to the Veteran's claim for service connection for GERD, the Board finds that the medical opinion provided by the Veteran's primary care physician is does not provide probative value as it is not supported by any rationale beyond the statement that the Veteran's treatment records and service records were reviewed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Here, the medical opinion provided does not provide any rationale regarding etiology of the Veteran's condition and does not discuss the inconsistencies between when the Veteran contends that his condition was incurred and his duty status at that time.    

While the Board notes that the Veteran's treatment records indicate that the Veteran suffered symptoms of acid reflux during a period of ACDUTRA in June 2007, the Board finds that the evidence of record does not support either a finding that the Veteran's condition either was incurred at this time or was aggravated during this period.  The Board notes that a medical record from the same date did not indicate a diagnosis of GERD at that time, nor did it report any worsening of symptoms by the Veteran.  Further, the Board notes that no other evidence of record, including the testimony of the Veteran and his wife, has provided any indication that the Veteran's condition permanently worsened during any period of ACDUTRA.      

Thus, for the foregoing reasons, the Board finds that the claim of service connection for GERD must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, at 53-56  (1990).

Duties to Notify and Assist

With respect to the Veteran's claim for service connection for GERD, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA 
must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

The VCAA duty to notify was satisfied by a February 2009 letter that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate his claim for GERD and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Additionally, this letter notified the Veteran as to how disability ratings and effective dates are assigned. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant post-service medical records are in the file.  The Board finds that all available records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  

The Board notes that the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

The Board notes that there is no competent evidence linking the Veteran's claimed GERD to service as the opinion provided by the Veteran's primary care physician was found to be inadequate, and all of the lay evidence of record established that the Veteran's GERD was related to a period of INACDUTRA, which cannot by regulation establish service connection for a disease.  No competent evidence has been provided of a link between the Veteran's current GERD and any period of active service.  Thus, as there is no competent evidence suggesting an association between his current symptoms or disability and service, the Board finds that the third prong of McLendon is not met and a VA examination or opinion regarding this condition is not warranted.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

The appeal for entitlement to service connection for high cholesterol is dismissed.

Entitlement to service connection for GERD is denied.


REMAND

Review of the record reflects that further development is necessary regarding the remainder of the Veteran's claims.  Specifically, the duty to assist has not been satisfied.

As previously discussed, in determining whether the duty to assist requires that a VA medical examination or medical opinion be obtained with respect to a Veteran's claim for benefits, the four McLendon factors must be considered.  See McLendon, at 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to the third McLendon factor, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  Id.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id.

In the present case, the Veteran has not been afforded a VA examination in relation to his claims for service connection.  The Board recognizes that the Veteran has provided an opinion from his primary care physician at Baton Rouge Family Medical Center, which states that the Veteran's hypertension, right knee condition, left knee condition, right shoulder pain, and neck condition were incurred during the Veteran's military service.  The physician also stated that the Veteran's bilateral hearing loss and hypertension are at least as likely as not caused by his military service.  Unfortunately, the Board finds that the conclusions asserted by this opinion are not supported by adequate rationale and the opinion does not address significant issues indicated by the record; therefore, remand is necessary.  

First, the Veteran reported that his hypertension was first diagnosed during a period of annual training and he had to undergo blood pressure testing for five days in a row.  The Veteran's claims file indicates that he underwent this type of testing from September 17, 1997 through September 23, 1997 and from October 22, 2000 through October 28, 2000.  As the Veteran's records demonstrate that he had periods of elevated blood pressure prior to October 28, 2000, when he was formally diagnosed with hypertension, the Board finds that a medical opinion should be obtained regarding the etiology of the condition.  While the Veteran's physician opined that his hypertension was at least as likely as not related to his military service, no rationale has been provided on how this conclusion was reached.  The Board must conclude that this medical evidence is inadequate to serve as a basis for a decision on this issue and a medical opinion should be obtained.

With regard to the Veteran's claim for service connection for bilateral hearing loss, the Board notes that while the Veteran's physician attributes his hearing loss to environmental exposures during his military service, the examiner does not address the Veteran's apparent hearing loss noted at his entrance into service in March 1984.  The Veteran denied any pre-existing hearing problems during his January 2015 Board hearing and the notes section of his March 6, 1984 examination report his ears as "normal" and "tympanic membrane intact"; however, the audiometry results listed on the Veteran's March 6, 1984 in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
6000
RIGHT 
0
0
30
65 
50
60
LEFT
5
5
10
50
40
50
  
For VA disability benefits purposes, impaired hearing is considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Here, the Veteran's entrance examination in March 1984 reports hearing loss of both ears at the 3000 and 4000 decibel levels.  Accordingly, the Board finds that the presumption of soundness does not attach with regard to the Veteran's hearing.

Where, as here, a disability is noted upon entry into service, a Veteran cannot bring a claim for service connection for that disorder, but may bring a claim for service-connected aggravation of that disorder.  In such cases, the burden falls on the Veteran to establish aggravation under 38 U.S.C.A. § 1153.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Based upon the Veteran's testimony that his hearing worsened after his active duty service in 1984 and current audiograms showing increased hearing loss, the Board finds that a medical opinion regarding whether the Veteran's pre-existing hearing loss was aggravated by his active service. 

The Veteran also asserts that his right knee condition, left knee condition, neck condition, and right shoulder condition are all derived from an incident, when the Veteran fell and injured himself during a test on July 28, 2004.  Personnel records submitted by the Veteran indicate that the incident would have occurred during a period of ACDUTRA as he was ordered to SGM Academy as of July 16, 2004 for a period of 16 days.  The Board finds that an opinion should be sought regarding whether any of these current conditions are related to this period or any other period of active service.  

Accordingly, the case is REMANDED for the following action:

1. Conduct the appropriate development to determine the specific dates of active duty, ACDUTRA, and INACDUTRA for the Veteran.  The available service records in the claims file show that the Veteran was assigned to some periods of ACDUTRA in 2000 and 2004.  All verified periods of service and responses received must be documented and associated with the record.

2. Conduct any appropriate development to attempt to obtain any relevant outstanding treatment records, including the records of the Veteran's hospitalization on July 28, 2004.

3. Then, submit the Veteran's claims file to a VA examiner for review, scheduling the Veteran for an examination only if the examiner deems that one is necessary.  Based upon review of the service and post-service medical records, the examiner should provide opinions to the following:

a. Is it at least as likely as not that the pre-existing bilateral hearing loss noted at entry to service underwent an increase in disability during active service, and if so was such an increase due to the natural process of the disease.

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

Rationales should accompany all conclusions. 

4. Then, submit the Veteran's claims file to a VA examiner for review to determine the etiology of his hypertension, scheduling the Veteran for an examination only if the examiner deems that one is necessary.  The examiner should be requested to: 

a.) Render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that hypertension had its onset in service, was aggravated by service,  or is otherwise related to service, to include any identified periods of ACDUTRA.  The examiner is specifically asked to discuss the Veteran's heightened blood pressure readings from September 17, 1997 through September 23, 1997 and from October 22, 2000 through October 28, 2000 (which the claims file indicates is a period of ACDUTRA).

A complete rationale for all conclusions reached.

5. Then, schedule the Veteran for a VA examination to determine whether the Veteran has any of the following disabilities: a right knee disability, a left knee disability, a neck disability, and a right shoulder disability.  The claims folder should be made available for review in connection with this examination.

For each diagnosis identified, the examiner should state whether it is it at least as likely as not (i.e., 50 percent or more probable) that the disability is related to any period of active duty, INACDUTRA, or ACDUTRA, to include injuries sustained by the Veteran during a period of ACDUTRA in July 2004, which caused him to be taken to the hospital. 

The examiner should provide a complete rationale for all conclusions reached.

6. After completing the above actions and any other appropriate development, the claims should be readjudicated based on the entirety of the evidence.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


